Exhibit 10.1(a)

FOURTH AMENDMENT

TO

BANK OF THE OZARKS, INC.

401(k) RETIREMENT SAVINGS PLAN

THIS AMENDMENT, made by Bank of the Ozarks, Inc. (the “Company”) is to be
effective as provided below.

W-I-T-N-E-S-S-E-T-H

WHEREAS, the Company sponsors the Bank of the Ozarks, Inc. 401(k) Retirement
Savings Plan (the “Plan”); and

WHEREAS, the Company amended and restated the Plan effective December 16, 2008;
and

WHEREAS, the Company wishes to amend the Plan pursuant to its power provided in
Section 9.01 thereof;

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Effective December 16, 2008, the first paragraph of the preamble is amended
in its entirety to provide as follows:

BANK OF THE OZARKS, INC., a corporation organized and existing under the laws of
the State of Arkansas entered into the Ozark Bankshares, Inc. 401(k) Retirement
Savings Plan May 22, 1997 to establish the Plan, effective July 1, 1997. The
Plan has been amended from time to time, and has changed its name to the Bank of
the Ozarks, Inc. 401(k) Retirement Savings Plan. The Plan is now amended and
restated in its entirety effective December 16, 2008. The purpose of the Plan is
to recognize the importance of the efforts of the employees of Bank of the
Ozarks, Inc. and affiliates, to provide a benefit to them in the event of their
retirement, disability, and certain other events and to primarily invest in
Qualified Employer Securities upon the terms and conditions set out herein.

2. Effective December 16, 2008, Section 1.11 is amended in its entirety to
provide as follows:

1.11 Employer. “Employer” means Bank of the Ozarks, Inc., or any corporation
into which it may be merged or consolidated, or any corporation (that is
aggregated with Bank of the Ozarks, Inc. under §414(b),(c), (m), or (o) of the
Code) that may hereafter accept and adopt the terms of this Indenture with
approval of the Board of Directors of Bank of the Ozarks, Inc. For determining
an Employee’s length of service for purposes of determining eligibility, vesting
and contributions, Employer also includes any corporation which is a member of a
controlled group of corporations (as defined in §414(b) of the Code) and all
trades or businesses (whether or not incorporated) which are under common
control (as



--------------------------------------------------------------------------------

defined in §414(c) of the Code). Provided, however, that service with an
incorporated or unincorporated employer which has not expressly adopted this
Plan shall not give employees of such employers the right to share in any
contributions made by employers which have expressly adopted this Plan.

3. Effective December 16, 2008, new section 1.25 is added and existing section
1.25 and succeeding sections in Article I are renumbered accordingly:

1.25 Qualified Employer Securities. “Qualified Employer Securities” means common
stock issued by the Employer that is readily tradable on an established
securities market; provided, however, if the Employer’s common stock is not
readily tradable on an established securities market, the term “Qualified
Employer Securities” shall mean common stock issued by the Employer having a
combination of voting power and dividend rates equal to or in excess of:
(a) that class of common stock of the Employer having the greatest voting power
and (b) that class of common stock of the Employer having the greatest dividend
rights. Non-callable preferred stock shall be treated as Employer Qualified
Securities for purposes of the Plan if such stock is convertible at any time
into stock that is readily tradable on an established securities market (or, if
applicable, that meets the requirements of (a) and (b) next above) and if such
conversion is at a conversion price that, as of the date of the acquisition by
the Plan, is reasonable. For purposes of the immediately preceding sentence,
preferred stock shall be treated as non-callable if, after the call, there will
be a reasonable opportunity for a conversion that meets the requirements of the
immediately preceding sentence.

4. Effective January 1, 2013, Section 2.01 is amended in its entirety to provide
as follows:

2.01 Requirements for Participation. Each Employee shall become a Member on the
first Entry Date following his Employment Commencement Date, provided that he is
employed by the Employer on such date.

If a Member’s employment terminates and he is subsequently re-employed, he will
become a Member of the Plan on the date of his first Hour of Service during such
re-employment.

If an Employee was previously ineligible to become a Member under the terms of
the Plan and subsequently becomes eligible, he shall become a Member on the
first Entry Date following the date he becomes eligible.

 

2



--------------------------------------------------------------------------------

5. Effective immediately, new Section 3.11 is added to provide as follows:

3.11 Safe-Harbor CODA

(a) In General. For the Plan Year beginning January 1, 2013 and for each Plan
Year thereafter, the Employer elects that the Plan be a Safe-Harbor CODA, and
the Employer will contribute the Basic Matching Contribution to the Plan for the
Plan Year. For any Plan Year that the Plan is a Safe-Harbor CODA, any provisions
relating to the ADP test described in Code § 401(k)(3) or the ACP test described
in Code § 401(m)(2) do not apply. To the extent that any other provision of the
Plan is inconsistent with the provisions of this section, the provisions of this
section govern.

(b) Definitions. For purposes of this section, the following definitions apply:

(i) “Basic Matching Contribution” means a Safe Harbor Matching Contribution to
the Plan on behalf of each Eligible Employee equal to (i) 100 percent of the
amount of the employee’s Elective Deferrals that do not exceed 3 percent of the
employee’s Compensation for the Plan Year, plus (ii) 50 percent of the amount of
the employee’s Elective Deferrals that exceed 3 percent of the employee’s
Compensation but that do not exceed 5 percent of the employee’s Compensation.

(ii) “Compensation” is defined as Basic Compensation, except, for purposes of
this Article, no dollar limit, other than the limit imposed by Code §
401(a)(17), applies to the compensation of a Non-Highly Compensated Employee.

(iii) “Eligible Employee” means an employee eligible to make Elective Deferrals
under the Plan for any part of the Plan Year or who would be eligible to make
Elective Deferrals but for a suspension due to a distribution described in 7.04
of the Plan or to statutory limitations, such as Code §§ 402(g) and 415.

(iv) “Matching Contributions” are contributions made by the Employer on account
of an Eligible Employee’s Elective Deferrals.

(c) Nonforfeitable. The Member’s account balance derived from the Basic Matching
Contributions is nonforfeitable and is subject to the same distribution
restrictions as apply to Elective Deferrals, except that no distribution can be
made on account of hardship. In addition, such contributions must satisfy the
Safe-harbor CODA without regard to permitted disparity under § 401(l).

(d) Notice Requirement. At least 30 days, but not more than 90 days, before the
beginning of the Plan Year, the Employer will provide each Eligible Employee a
comprehensive notice of the employee’s rights and obligations under the Plan,
written in a manner calculated to be understood by the average Eligible
Employee. If an employee becomes eligible after the 90th day before the
beginning of the Plan Year and does not receive the notice for that reason, the
notice must be provided no more than 90 days before the employee becomes
eligible but not later than the date the employee becomes eligible.

 

3



--------------------------------------------------------------------------------

(e) Election Periods. In addition to any other election periods provided under
the Plan, each Eligible Employee may make or modify a deferral election during
the 30-day period immediately following receipt of the notice described in
subsection (d).

(f) Forfeitures. For each Plan Year that the Plan is a Safe-Harbor CODA,
forfeitures under the Plan shall not be allocated as Employer Matching
Contribution (under section 5.05), Profit Sharing Contributions (under section
5.06), or ESOP Contributions (under section 5.08) and shall instead be used to
pay Plan expenses under section 8.06. For each Plan Year that the Plan is not a
Safe-Harbor CODA, sections 8.06, 5.05, 5.06 and 5.08 shall be applied without
regard to this section.

6. Effective December 16, 2008, Section 5.15 is amended in its entirety to
provide as follows:

For purposes of this Article, “exempt loan” shall mean the issuance of notes, a
series of notes or other installment obligations incurred by the Trustee, in
accordance with the Trust, in connection with the purchase of Employer stock.
The term “Financed Shares” means shares of Employer stock acquired by the
Trustee with the proceeds of an exempt loan. The terms of each exempt loan shall
meet the applicable requirements of Treasury Regulations Section 54.4975-7(b),
including the requirements: (a) that the loan bear a reasonable rate of
interest, be for a definite period (rather than payable on demand), and be
without recourse against the Plan, and (b) that the only assets of the Plan that
may be given as collateral are Financed Shares purchased with the proceeds of
that loan or with the proceeds of a prior exempt loan. The interest rate of an
exempt loan and the price of the securities to be acquired with the proceeds of
an exempt loan may not be such that plan assets are drained off. An exempt loan
must be primarily for the benefit of the Members and Beneficiaries of the Plan.
Proceeds of an exempt loan must be used within a reasonable time to acquire
Employer stock, to repay the exempt loan, or to repay a prior exempt loan. No
person entitled to payment under an exempt loan shall have any right to assets
of the ESOP other than collateral given for the exempt loan, contributions
(other than contributions of Employer stock) made to repay such exempt loan, and
earnings attributable to such collateral and the investment of such
contributions. Payments made with respect to an exempt loan during a Plan Year
must not exceed an amount equal to the sum of such contributions and earnings
during such Plan Year less such payments in prior years. Such contributions and
earnings must be accounted for separately in the books of account of the ESOP
until the exempt loan is repaid. In the event of a default on an exempt loan,
the assets transferred from the Plan may not exceed the amount of the default.
If the lender is a disqualified person, the assets transferred may not exceed
the amount then due under the payment schedule of the exempt loan.

 

4



--------------------------------------------------------------------------------

7. Effective immediately, Section 8.06 is amended in its entirety to provide as
follows:

8.06 Trustee Fees and Expenses. All Trustee’s fees and any administrative
expenses attributable to the Trust Fund may in the discretion of the Employer be
paid by the Employer in lieu of being paid from the Trust Fund. Additionally,
such expenses paid by the Trust Fund may be paid from forfeitures or from
Members’ accounts as directed by the Committee.

IN WITNESS WHEREOF, this amendment has been executed on the              day
of                    , 2012.

 

BANK OF THE OZARKS, INC. By:     Its:    

 

5